Case 1:21-cv-04378-VEC Document 27 Filed 07/30/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MAYWEATHER PROMOTIONS, LLC, | Case No. 21-cv-04378 (VEC)
Plaintiff, |
| CONSENT TO
- against - | CHANGE ATTORNEY

PAC ENTERTAINMENT WORLDWIDE LLC, !

Defendant.

—i

IT IS HEREBY CONSENTED TO AND AGREED, that David Yeger Law PLLC be
substituted as attorney of record for defendant PAC ENTERTAINMENT WORLDWIDE LLC in
the above-entitled action in place and stead of Wachtel Missry LLP as of the date hereof. This
Consent may be executed in counterparts, all of which together shall constitute a single document,

and facsimile and electronic signatures shall be deemed original for all purposes.

Dated: New York, New York
July 19, 2021

 

 

DAVID YEGER LAW PLLC WA hb MISSRY LLP
By:_« XK “~” By: \ :
David Yeger| Esq. Jeffrey T} Strauss, Esq.
420 Lexington Avenue, Ste. 300 885 2"* Avenue, 47" FI.
New York, NY 10170 New York, New York 10017
(212) 452-6177 (212) 909-9500
david@yegeresq.com strauss@wmllp.com
Substituting In Attorneys for Defendant Substituting Out Attorneys for Defendant

PACE Le WORLDWIDE
L

Name: Aaron Pilchick
Title: COO
Defendant

 
